This action is brought to have structures owned and used by defendant removed from the plaintiff’s land and to recover the premises from which'he has been ousted. The trial court has decided that defendant’s bam is built over his line at one end one foot eleven inches, at the other one foot five and five-eighths inches, and that the cornice on his tenant house (formerly the bottling works) extends over his line five inches, also that these conditions have existed for more than twenty years, and that defendant has gained the right to maintain these structures at their present location under the doctrine of a practical location of the line. The court has further decided that the platform on the southerly side of defendant’s tenant house *803encroaches seven inches on plaintiff’s land, and this the defendant is required to remove. Judgment unanimously affirmed, with costs. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.